                               Case 2:20-cv-00809-APG-DJA Document 42 Filed 03/22/21 Page 1 of 3


                        1      GARMAN TURNER GORDON LLP
                               ERIKA PIKE TURNER
                        2      Nevada Bar No. 6454
                               Email: eturner@gtg.legal
                        3      JARED M. SECHRIST
                               Nevada Bar No. 10439
                        4      Email: jsechrist@gtg.legal
                               7251 Amigo Street, Suite 210
                        5      Las Vegas, Nevada 89119
                               Tel: (725) 777-3000
                        6      Fax: (725) 777-3112

                        7      Attorneys for Plaintiff, My Daily Choice, Inc.

                        8

                        9                                  UNITED STATES DISTRICT COURT

                      10                                           DISTRICT OF NEVADA
                      11
                                MY DAILY CHOICE, INC., a Nevada                      Case No. 2:20-CV-00809-APG-DJA
                      12
                                corporation;
                      13
                                              Plaintiff,
                      14
                                       v.                                                STIPULATION AND ORDER TO
                      15                                                                  DISMISS WITH PREJUDICE
                                SHANNA LEE HUNTER; GIAQUINTA
                      16
                                SUMMER; and DOES 1 through 20, and ROE
                      17        ENTITIES 1-20, inclusive,

                      18                     Defendants.
                      19

                      20              The parties to the above-referenced case, Plaintiff My Daily Choice, Inc., a Nevada

                      21       corporation by and through counsel, Erika Pike Turner, Esq. and Jared M. Sechrist, Esq. of Garman

                      22       Turner Gordon, LLP, and (“MDC”) and Defendants Shanna Lee Hunter (“Hunter”) and Summer

                      23       Giaquinta (“Giaquinta”) (collectively, “Defendants”), by and through Nannina L. Angioni, Esq.

                      24       of Kaedian LLP and Michael D. Mortenson, Esq. of Mortenson Taggart LLP, hereby stipulate and

                      25       agree that they have settled and resolved the case pursuant to the terms of the settlement agreement.

                      26       The case should therefore be dismissed, with prejudice.

                      27       ///

                      28       ///
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                        1
      (725) 777-3000
                               Case 2:20-cv-00809-APG-DJA Document 42 Filed 03/22/21 Page 2 of 3


                        1             IT IS SO STIPULATED.

                        2       Dated this 22nd day of March 2021.              Dated this 22nd day of March 2021.

                        3       GARMAN TURNER GORDON LLP                            KAEDIAN LLP

                        4       By: /s/ Jared M. Sechrist                           By: /s/ Michael D. Mortenson
                                ERIKA PIKE TURNER                                   NANNINA L. ANGIONI
                        5
                                Nevada Bar No. 6454                                 Nevada Bar No. 11041
                        6       JARED M. SECHRIST                                   3960 Howard Hughes Parkway, Suite 500
                                Nevada Bar No. 10439                                Las Vegas, NV 89169
                        7       7251 Amigo Street, Suite 210                        Tel: (702) 706-7571
                                Las Vegas, Nevada 89119                             Fax: (310) 893-3191
                        8       Attorneys for Plaintiff,
                                My Daily Choice, Inc.                               And
                        9

                      10                                                            MICHAEL D. MORTENSON
                                                                                    MORTENSON TAGGART LLP
                      11                                                            300 Spectrum Center Dr., Suite 1100
                                                                                    Irvine, CA 92618
                      12                                                            Attorneys for Defendants Shanna Lee Hunter
                                                                                    and Summer Giaquinta
                      13

                      14                                                   ORDER

                      15
                                      IT IS HEREBY ORDERED that the above-referenced case is DISMISSED, with prejudice.
                      16
                                                  22nd day of _________,
                                      Dated this ______        March     2021.
                      17

                      18
                                                                                      __________________________________
                      19                                                              The Honorable Andrew P. Gordon
                                                                                      United States District Judge
                      20

                      21       Prepared and Submitted by:
                      22       GARMAN TURNER GORDON LLP
                      23
                               /s/ Jared M. Sechrist___________________
                      24
                               ERIKA PIKE TURNER
                      25       NEVADA BAR NO. 6454
                               JARED M. SECHRIST
                      26       NEVADA BAR NO. 10439
                               7251 Amigo Street, Suite 210
                      27       Las Vegas, Nevada 89119
                               Attorneys for Plaintiff, My Daily Choice, Inc.
                      28
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                        2
      (725) 777-3000
                               Case 2:20-cv-00809-APG-DJA Document 42 Filed 03/22/21 Page 3 of 3


                        1                                    CERTIFICATE OF SERVICE

                        2             The undersigned, an employee of Garman Turner Gordon LLP, hereby certifies that on the

                        3      22nd day of March 2021, she caused a copy of the foregoing STIPULATION AND ORDER TO

                        4      DISMISS WITH PREJUDICE, to be served electronically to all parties of interest through the

                        5      Court's CM/ECF system as follows:

                        6      Nannina L. Angioni
                               KAEDIAN LLP
                        7      3960 Howard Hughes Parkway, Suite 500
                               Las Vegas, NV 89169
                        8
                               nangioni@kaedianllp.com
                        9
                               and
                      10
                               Michael D. Mortenson
                      11       MORTENSON TAGGART LLP
                               300 Spectrum Center Dr., Suite 1100
                      12
                               Irvine, CA 92618
                      13       mmortenson@mortensontaggart.com

                      14       Attorneys for Defendants Shanna Lee Hunter
                               and Summer Giaquinta
                      15

                      16

                      17                                                     /s/ Tonya Binns
                                                                             An employee of
                      18                                                     GARMAN TURNER GORDON LLP
                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                    3
      (725) 777-3000
